Citation Nr: 1809260	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder tendonitis (dominant extremity), currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for left shoulder tendonitis, currently rated as 10 percent disabling.

3.  Entitlement to higher initial ratings for thyroid disease, currently rated as 10 percent disabling prior to June 28, 2011; and rated as 30 percent disabling thereafter.

4.  Entitlement to an initial compensable rating for anemia as secondary to the service-connected disability of uterine fibroids.  

5.  Entitlement to a higher initial rating for surgical scar, status post thyroidectomy, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009; a statement of the case was issued in December 2012; and a substantive appeal was received in January 2013.   

When service connection for thyroid disease was granted, the RO assigned a 10 percent rating.  In August 2012, the RO issued a rating decision in which it increased the rating to 30 percent effective June 28, 2011.  Since the date of the increase does not date back to the date of the claim, there are two distinct time periods to consider.  

The issues of entitlement to higher ratings for right and left shoulder tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to June 28, 2011, the Veteran's thyroid disease was manifested by fatigability and constipation.  It was not manifested by mental sluggishness.

 2.  Effective June 28, 2011, the Veteran's thyroid disease has been manifested by fatigability, sleepiness, emotional instability, slowing of thought, poor memory, hair that is brittle and dry, and intolerance of cold weather.  It has not been manifested by muscular weakness and mental disturbance.

3.  Throughout the rating period on appeal, the Veteran's anemia is not manifested by hemoglobin that is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.

4.  The Veteran's surgical scar, status post thyroidectomy is manifested by one characteristic of disfigurement (a scar more than .6 cm wide).  It is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  Prior to June 28, 2011, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected thyroid disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7903 (2017).

2.  Effective June 28, 2011, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected thyroid disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7903 (2017).

3.  The criteria for entitlement to a compensable disability evaluation for anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7700 (2017).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected surgical scar, status post thyroidectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2009, June 2011, and August 2013, which are fully adequate.  The examiners were aware of the Veteran's medical history; and they addressed all relevant issues.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Thyroid

The Veteran's service-connected thyroid disease has been rated under the provisions of Diagnostic Code 7903.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism; and a 30 percent rating for hypothyroidism manifested by fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted when the disorder causes muscular weakness, mental disturbance, and weight gain.  A 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119, Diagnostic Code 7903.

The Veteran underwent a VA examination in January 2009.  The examiner noted that a past medical history in which a growth was found on the right thyroid.  Aspiration was nondiagnostic.  It was excised, but the presence of cancer was not
conclusive.  The examiner noted that the Veteran has been on supplementation since the surgery.  She was euthyroid prior to the surgery.  The Veteran reported that she felt tired and sensitive to cold when the lump was found and that she has been worse since the surgery.  She reported that she is on medication (.15 mg. levothyroxine daily); that her response to treatment has been fair; and that the condition was stable.  The Veteran reported fatigability and cold intolerance.  There was no indication of mental sluggishness.  There was no history of constipation, except to the extent that it was a side effect of taking iron supplements for anemia.  

The examiner opined that the Veteran's thyroid disease had no significant effect on her usual occupation (personnel management prior to her retirement in June 2008) and that there were no effects on usual activities of daily living.  

The Veteran underwent another VA examination in June 2011.  She reported that her thyroid condition had resolved.  However, she described fatigability, sleepiness, emotional instability, slowing of thought, poor memory, and hair that is brittle and dry.  She denied tremors, depression, difficulty breathing, and difficulty swallowing.  She reported intolerance of cold weather.  She stated that over the past year, she gained 10 pounds.  She denied any heart or gastrointestinal complications resulting from her thyroid condition.  She still required continuous treatment to control this condition because she so is very tired, lethargic, and has no energy.  The examiner noted that the Veteran's disability does not result in any sequela; but there are subjective factors of fatigability, sleepiness, poor memory.  

The Veteran underwent another VA examination in August 2013.  She reported that she was on synthyroid (.15 mcg).  She stated that the dose has fluctuated but it had been stable for the past 6 months.  The Veteran's disability was manifested by fatigability (episodic tiredness, occasional insomnia), constipation, mental sluggishness, cold intolerance, hair loss and dryness, and weight gain (current weight was 151 pounds, up from baseline of 110 pounds).  It was not manifested by mental disturbance, muscular weakness, sleepiness, or bradycardia.

The examiner stated that the Veteran works in personnel; and that she reported that mental sluggishness affects her ability to complete all her tasks.  


Analysis

Prior to June 28, 2011, the Veteran's thyroid disease was rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the disability must be manifested by fatigability, constipation, and mental sluggishness.  

The evidence reflects that the Veteran reported fatigability and cold intolerance.  There was no reported history of constipation.  However, she reported that constipation was a side effect of iron supplements taken for her anemia.  There was no indication that the Veteran was experiencing mental sluggishness.  The examiner opined that the Veteran's thyroid disease had no significant effect on her usual occupation (personnel management...retired in June 2008); and that there were no effects on usual activities of daily living.  

In the absence of fatigability, constipation, and mental sluggishness, the Board finds that the preponderance of the evidence weighs against a finding in excess of 10 percent prior to June 28, 2011.  Rather, the disability picture most nearly approximates the presently assigned evaluation during this period.    

Effective June 28, 2011, the Veteran's thyroid disease is rated as 30 percent disabling.  In order to warrant a rating in excess of 30 percent, the disability must be manifested by muscular weakness, mental disturbance, and weight gain.  

In June 2011, the Veteran reported fatigability, sleepiness, emotional instability, slowing of thought, poor memory, hair that is brittle and dry, and intolerance of cold weather.  Finally, she reported having gained 10 pounds.  There were no indications of muscular weakness or mental disturbance.    

At her August 2013 VA examination, the Veteran reported symptoms similar to those noted above.  The examiner specifically found that the Veteran's disability was not manifested by mental disturbance and muscular weakness.  

In the absence of mental disturbance and muscular weakness, the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for prior to June 28, 2011; and in excess of 30 percent effective June 28, 2011, for the Veteran's thyroid disease, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Anemia

Under the provisions of Diagnostic Code 7700 for anemia, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope.  A 100 percent rating is warranted if hemoglobin is 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117 (2017).

The Veteran underwent a VA examination in January 2009.  The examiner noted that a March 2008 laboratory report reflected iron saturation of 13% and that hemoglobin was 11.2.  The Veteran had been taking iron supplements from January 2008 to June 2008.  She was recently advised to start retaking them.  Her disability was described as stable.  The examiner found that it had no significant effect on her usual occupation.  With respect to activities of daily living, the examiner opined that it would have mild effects on her ability to do chores, shopping, exercise, and travel.      

The Veteran underwent another VA examination in June 2011.  She reported fatigability and weakness.  She denied light-headedness, headaches, easy bleeding, shortness of breath, chest pain, and syncope.  She has no leg pain after walking distances.  There was no calf pain at rest and she did not feel persistent coldness of the extremities.  She had no history of sickle cell disease and she did not contract infections easily.  She did not receive any treatment such as blood transfusions, myelosuppressant therapy, or bone marrow transplant.  She reported taking iron vitamins.  She reported that she did not experience any overall functional impairment as a result of this condition.  Her hemoglobin level was 12.7 g/dL.  

The examiner noted that the condition was quiescent.  The subjective factors were complaints of anemia prior to hysterectomy.  The objective factors were a normal complete blood count.  There were no residuals of vascular infarction.  

The August 2103 VA examination report reflects that hemoglobin was tested in August 2012; and that it was 12.5.

Analysis

In order to warrant a compensable rating for anemia, the Veteran's disability must be manifested by hemoglobin that is 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  

The Board notes that at no time has the Veteran's hemoglobin been measured at 10 gm/100 ml or less.  In January 2009, it was 11.2.  In June 2011, it was 12.7.  In August 2013, it was noted to have been 12.5.  The Board recognizes that the Veteran has reported fatigability (although this has typically been recognized as a symptom of her thyroid disease).  

In the absence of hemoglobin that is 10 gm/100 ml or less, the Board finds that the preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for anemia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Thyroid scar

The criteria for rating scars were revised, effective October 23, 2008. The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, ... fragment wound is evaluated as noncompensable prior June 15, 2016 and 10 percent disabling thereafter under Diagnostic Codes 7800 and 7804. The criteria for rating scars were revised, effective October 23, 2008. The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805). As the current claim was received on October 1, 2008, prior to the revision, the preamended version of the code applies.  The descriptions below refer to the code sections as then in effect.

The Veteran's thyroid scar has been rated by the RO under the provisions of Diagnostic Code 7800.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a Veteran experiences one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.

The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 
 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under Diagnostic Code 7802, scar(s) not of the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).  Scars in widely separated areas will be separately rated and combined.  Note (1).

Scars which are superficial and unstable on examination are rated as 10 percent disabling. Diagnostic Code 7803.  

Scars which are superficial and unstable on examination are rated as 10 percent disabling. Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804, Note 1. 

Diagnostic Code 7805 instructs the rater to evaluate based on limitation of function of the affected part.  

The Veteran underwent a VA examination in January 2009.  She had an 8 cm. by 1 cm. scar transversely on the anterior base of neck, near sternal notch.  It was a well-healed linear surgical scar without discoloration, hypertrophy, tenderness, or skin breakdown.  

The Veteran underwent a VA examination in June 2011.  She had a linear scar measuring 9.5 cm. by 1 cm. The scar was not painful on examination.  There was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  There was no inflammation or edema.  There was no keloid formation.  The scar was not disfiguring and it did not limit the Veteran's motion.  There was no limitation of function due to the scar.  It did not adhere to underlying tissue; and it was level on palpation.  Its texture was normal.  It was not shiny, scaly, atrophic, or have any irregularities.  There was no hypopigmentation or hyperpigmentation of the scar.  It was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids ears, nose, cheeks lips or chin.  

At the Veteran's August 2013 VA examination, she had a 7 cm. scar.  It was not elevated or depressed.  It was not adherent to underlying tissue.  It was not .6 cm or wider.  It was not unstable or painful.  It was manifested by 7 sq. cm of hypo or hyperpigmentation, and 7 sq. cm of abnormal texture.  There was no missing underlying soft tissue.  It was not indurated and inflexible.  

Analysis

The Veteran's thyroid scar is rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.  

There is no evidence, either in the VA examinations or in the outpatient treatment reports, that the Veteran's scar is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  With regards to the characteristics of disfigurement, the Board notes that the RO found that there was one characteristic of disfigurement (the width of his scar).  The width of the scar (1 cm.) constitutes a characteristic of disfigurement.  There are no other characteristics of disfigurement shown.  

The August 2013 examination report reflected hypo or hyperpigmentation, and abnormal texture.  However, in both cases, there is only 7 sq. cm of hypo or hyperpigmentation and abnormal texture (not the 39 sq. cm. required to qualified as a characteristic of disfigurement).  

In the absence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or two or three of the aforementioned characteristics of disfigurement, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for surgical scar, status post thyroidectomy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to higher initial ratings for thyroid disease is denied.

Entitlement to a compensable rating for anemia is denied.

Entitlement to a higher initial rating for surgical scar, status post thyroidectomy, is denied.  


REMAND

Shoulders

The Veteran underwent a VA examination in August 2013.  The examiner stated that the Veteran achieved 150 degrees of flexion in her right shoulder and 160 degrees of flexion in her left shoulder.  The Veteran was able to perform repetitive-use testing.  The examiner stated that following repetitive use testing, the Veteran experienced additional limitation of motion.  However, the recorded findings following repetitive use testing reflect that the Veteran achieved 160 degrees of flexion in her right shoulder and 170 degrees of flexion in her left shoulder.  This represents increased range of motion (not additional limitation) in each arm.  Given these conflicting findings, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right and left shoulder disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The mere lack of opportunity to observe a flare-up is an insufficient basis for an examiner to decline to estimate its functional impact.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


